United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50984
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DOUGLAS CHRISTOPHER JONES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:04-CR-69-ALL
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Douglas Christopher Jones appeals the sentence he received

after he pleaded guilty to possession of more than five grams of

cocaine base with intent to distribute and the intentional use of

a minor to avoid detection.   Because Jones fails to show that he

would have received a different sentence under Guidelines that

were only advisory, he fails to establish plain error under

United States v. Booker, 125 S. Ct. 738 (2005).   See United

States v. Valenzuela-Quevedo, 407 F.3d 732, 733-34 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50984
                                  -2-

2005), petition for cert. filed (July 25, 2005) (No. 05-5556).

Further, given that Jones twice tested positive for drug use

subsequent to his arrest, he fails to show that the district

court clearly erred when it denied an adjustment for acceptance

of responsibility.     See United States v. Villaneuva,

408 F.3d 193, 203 & n.9, (5th Cir. 2005), petition for cert.

filed (July 26, 2005) (No. 05-5580); United States v. Flucas, 99
F.3d 177, 180 (5th Cir. 1996); U.S.S.G. § 3E1.1, comment.

(nn.1(B), 3, and 5).

     AFFIRMED.